In the Fourth Court Of Appeals

                                    Fourth Court Of Appeals District

                                    San Antonio Texas Bexar County

Maryann Castro

v.




Manuel Castro
                                                                                                  |\3   - V
                                                        Re: Court Of Appeals Number: 04-14-007^-CV

                                                                Trial Court Case 2011 -CI-15957




          Motion for Appellee To Pay Appellant for unpaid Mortgage,Taxes,Mortgage Insurance

Here comes Appellant Maryann Castro, asking the court for the motion for appellee to pay the unpaid
mortgage in the amount of 73,967.02.

     A. Exhibit BSI Appellee was not paying the mortgage on the Agreement for final divorce Counsel
        Joseph Appelt and Appellee Manuel Castro hid from the Court Judge Canales and Appellant
        Maryann Castro.

        Appellant Maryann Castro has been trying to tell the court the truth about the Agreement for
        final Divorce on Oct 30,2013.Appellant was set up by Appellee Manuel Castro and Counsel
        Joseph Appelt both led the Court to believe Appellee Manuel Castro was in good standing with
        the mortgage and he was not Appellee Manuel Castrowas in default in the Amount of 73,967.02
        there is no equity in the amount of 40,000 Appellee Manuel Castro and Counsel Joseph Appelt
        and the non-spouse Christina Pacheco known as Tina Pacheco the mistress On Oct 30,2013
        presented the Court and Appellant Maryann Castro a Comparative Market Analysis-Realtors
        Opinion that says not to be used as an appraisal and it was used to overvalue the Community
        making it look like there is equity and valued the Community at 351,000 to Commit Fraud
        Appellee Manuel Castro was in bankruptcy and the stay was not lifted Counsel Joseph Appelt
        committed a legal Malpractice On Oct 30,2013 process a divorce while client Appellee Manuel
        Castro was in active bankruptcy and owed the mortgage in the amount of 73,967.02 and hid
        that big legal matter from the Court and Judge Canales and Appellant Maryann Castro.

         Appellee Manuel Castro used community funds to pay for his extra martial affair instead of the
        Mortgage Appellant Maryann Castro prays for the court to grant her justice in awarding her
        Appellee Manuel Castro to pay Appellant Maryann Castro for the unpaid mortgage BSI is
        Charging.

        See Exhibit A BSI Mortgage statement.